Name: 77/445/EEC: Commission Decision of 24 June 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Canberra Silicon (Li) X-Ray Detector' , model 7383, with 'alarm system' model 1785
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-15

 Avis juridique important|31977D044577/445/EEC: Commission Decision of 24 June 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Canberra Silicon (Li) X-Ray Detector' , model 7383, with 'alarm system' model 1785 Official Journal L 175 , 15/07/1977 P. 0027 - 0027 Greek special edition: Chapter 02 Volume 4 P. 0066 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 24 JUNE 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS ' CANBERRA SILICON ( LI ) X-RAY DETECTOR ' , MODEL 7383 , WITH ' ALARM SYSTEM ' , MODEL 1785 ( 77/445/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 10 JANUARY 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS : ' CANBERRA SILICON ( LI ) X-RAY DETECTOR ' , MODEL 7383 , WITH ' ALARM SYSTEM ' , MODEL 1785 , SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 3 JUNE 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS A SILICON DETECTOR WITH LITHIUM COMPENSATION , WITH AN ALARM SYSTEM , AND A PULSED OPTO ELECTRONIC FEED-BACK TYPE PRE-AMPLIFIER , USED IN NUCLEAR X-RAY SPECTROMETRY AND FLORESCENCE , FOR THE PURPOSE OF DETECTING TRACE ELEMENTS , AND IN PARTICULAR HEAVY METALS , IN FOOD CHAINS ; WHEREAS THE PARTICULAR CHARACTERISTICS OF THIS APPARATUS AND ITS INTENDED USE RENDER IT MATERIAL SPECIALLY ADAPTED TO RESEARCH IN THE FIELD OF ECOLOGY ; WHEREAS , THEREFORE , IT HAS THE CHARACTER OF SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE , COMPLETE WITH AN ALARM SYSTEM , CAPABLE OF USE FOR THE SAME PURPOSE WAS ONLY AVAILABLE IN THE COMMUNITY AFTER 1 FEBRUARY 1977 ; WHEREAS , TAKING INTO ACCOUNT THAT AT THE TIME OF ORDERING THE APPARATUS IN QUESTION , THE DELIVERY PERIOD , REQUIRED BY THE COMMUNITY PRODUCERS AND ENTERING INTO CONSIDERATION , WAS CONSIDERABLY LONGER THAN THAT FOR THE DELIVERY OF THE APPARATUS WHICH IS THE SUBJECT OF THIS REQUEST FOR DUTY-FREE ADMISSION ; WHEREAS IT SEEMS APPROPRIATE IN THESE CIRCUMSTANCES TO ALLOW DUTY-FREE ADMISSION OF THE APPARATUS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' CANBERRA SILICON ( LI ) X-RAY DETECTOR ' , MODEL 7383 , WITH ' ALARM SYSTEM ' , MODEL 1785 , MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JUNE 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION